Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment 3/9/2022 has been entered.  Claims 1, 3, 5, 7, 8 and 10-19 were amended.  New claims 29-32 were added.  Claims 1 and 3-32 are pending.


Double Patenting
Claims 24-27 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 13-30 are rejected under 35 U.S.C. 103 as being unpatentable over Finch (US 2012/018750; published May 24, 2012) in view of Bratz et al. (US 6,869,914; patented March 22, 2005).
Applicant’s Invention
Applicant claims a process of making an aqueous solvent free formulation by a) melting an active with a melting point between 50-80 degrees Celsius, b) adding the melt to an aqueous solution containing ionic or non-ionic dispersant while stirring and cooling the mixture below the melting point of the active (claim 1).
Applicant also claims seed treated with the suspension concentrate (claim 28).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Finch teaches a process of preparing an aqueous suspension of an organic pesticide with a melting point not more than 110 degrees Celsius wherein the pesticide is added to an aqueous suspension and is capable of forming a crystalline particle (abstract).  The pesticide is first present in the form of droplets in amorphous form of melt or a supercooled melt and then it is added to the aqueous suspension at a temperature below the melting temperature with stirring to form a crystalline compound [0013-18; 0132-133].  Pesticides include insecticides, fungicides and herbicides that are auxins [0028; limitation of claim 18].  Particles produces are in the size range d50 from 1-5 um [0035-36].  Besides water the aqueous solution includes anionic and nonionic surfactants in a ratio of 1:5 to 5:1 [0038-42; limitation of claims 7, 17 and 29].  The concentration of the pesticide in the suspension is 1-60% wt [0109].  Further additives are added to the aqueous suspension, including thickeners, fillers and carriers [0120-128; limitation of claims 14, 17 and 30].  Further pesticides include ALS inhibitors such as imazapyr [0137-138].  The suspensions are used to combat fungi by treating seeds with the formulations [0143].  Formulations where molten pyraclostrobin is cooled to 40 degrees and milled to a diameter of less than 2.3 um for 15 minutes are exemplified [Example 3].  



Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Finch is silent to the water temperature range of 0-40 degrees Celsius however, Finch does teach that the aqueous suspension is added at 40 degrees and stirred to temperatures of 20 degrees Celsius [0183-185].  It is for this reason Bratz et al. is joined.
Bratz et al. teach a process for preparing solventless suspensions comprising low melting point solid agrochemicals, silica carrier, anionic surfactants wherein molten active ingredient is added to the aqueous suspensions with heating to obtain suspension concentrates, powders and granules (abstract).  The molten active with a melting point less than 80 is added with stirring to the aqueous suspension (column 2, lines 45-55).  
With respect to claims 11, 16, 18 and 19, Bratz et al. teach that the active ingredients used in the process include cloquintocet, amidosulfuron, dicamba (auxin), bleachers and clomazone (column 9, line 57 through column 11, line 15).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Finch and Bratz are drawn to processes of making solventless suspensions.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Finch and Bratz et al. to include water at a temperature of 40 degrees Celsius or less with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Finch and Bratz because Bratz teach stirring the aqueous suspension with the molten herbicide with heated temperature so one of ordinary skill would have been motivated to optimize the temperature of the solution from 0-40 degrees with routine optimization.  
Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive. 
Applicant argues that since Finch does not teach an aqueous solution having a temperature between 0-40 degrees Celsius and Bratz only teach a molten active having a melting point of less than 80 degrees Celsius that has been heated to a temperature above the melting point of the active ingredient there is no motivation to heat the solution to a temperature below the melting point of the active ingredient.  The Examiner is not persuaded by this argument because Finch teach the pesticide is added to the aqueous suspension at a temperature below the melting temperature with stirring to form a crystalline compound [0013-18; 0132-133].  Finch also teach to active stirred to temperatures of 20 degrees Celsius [0183-185].  Bratz teach molten active with a melting point less than 80 is added with stirring to the aqueous suspension (column 2, lines 45-55).  Furthermore, MPEP 2144.05 states that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  In other words, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  There the claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  Therefore, one of ordinary skill would have been motivated to optimize the temperature of the solution from 0-40 degrees with routine optimization based on the active ingredient used.  

Allowable Subject Matter
Claims 12, 31 and 32 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art Finch (US 2012/018750; published May 24, 2012) teach a process of preparing an aqueous suspension of an organic pesticide.  The present claims are non-obvious because they are limited to herbicide safeners mefenpyr-diethyl and cloquintocet-mexyl.  There is not motivation in the prior art to prepare the herbicidal safeners by the process claimed.

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617

/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617